By the Court.
The note declared upon was held at its maturity by Henry A. Marsh, and subsequently indorsed to the plain* tiff, who took it subject to every defence which could be made as against Marsh. It is alleged in the answer to have been an accommodation note for the benefit of Marsh, and so the jury have expressly found by their verdict.
The receipt was admissible to show that the note was both given and indorsed for the accommodation of Marsh. All the other evidence objected to was either competent, or immaterial and incapable of injuring the defendant on the issues involved in the trial. Exceptions overruled.